      Case 3:20-cv-00234-DPM Document 14 Filed 11/23/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

KEVIN R. BIGGERS                                             PLAINTIFF
ADC #155966

v.                       No. 3:20-cv-234-DPM

BRIAN BUCHANAN, Patrolman,
Cherokee Village Police Department, and
CHEROKEE VILLAGE POLICE
DEPARTMENT                                              DEFENDANTS

                             JUDGMENT
     Biggers’s complaint is dismissed without prejudice.



                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       23 November 2020
